                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY




 615 RIVER ROAD PARTNERS, LLC.,                                       Civ. No. 2:17-12659
                Plaintiff,                                                 ORDER
        v.
 BOROUGH OF EDGEWATER,
                Defendant.



John Michael Vazquez, U.S.D.J.:
       This matter comes before the Court on Defendant’s Borough of Edgewater’s motion to

dismiss Plaintiff’s Complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

ECF No. 16. For the reasons set forth in the accompanying Opinion, and good cause shown,

       IT IS on this 30th day of April, hereby,

       ORDERED that Defendant’s motion to dismiss, ECF No. 16, is DENIED.




                                                      s/ John Michael Vazquez
                                                      John Michael Vazquez, U.S.D.J.




                                                  1
